DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hasegawa (JP 09-160366).
Regarding claim 1, Hasegawa discloses a developer supply container (707; fig. 1) for supplying a developer through a developer receiving portion (704) displaceably provided in a developer receiving apparatus (701) to which said developer supply container (707) is detachably mountable (hopper 707 supplies developer through port 704 that is displaceably provided in developing unit 701 to which hopper 707 is detachably mountable), said developer supply container (707) comprising: a developer accommodating portion (body of hopper 707 contains developer) for accommodating a developer; and an engaging portion (713), engageable with said developer receiving portion (magnet 713 is engageable with magnet 706 of port 704; fig. 1), for displacing said developer receiving portion (704) toward said developer supply container (707) with a mounting operation of said developer supply container (707) to establish a connected state between said developer supply container (701) and said developer receiving portion (as port 704 has an elastic bellows device, magnet 713 displaces port 704 toward hopper 707 with a mounting operation of hopper 707 to establish a connected state between hopper 707 and developing unit 701; fig. 5 and Abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852